                  Case 14-14846-RAM        Doc 104    Filed 05/31/19      Page 1 of 2




     ORDERED in the Southern District of Florida on May 30, 2019.




                                                                Robert A. Mark, Judge
                                                                United States Bankruptcy Court
                    UNITED STATES BANKRUPTCY COURT
_____________________________________________________________________________
                         FOR THE SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION
  In Re:
                                                               Case No. 14-14846-RAM
  JUANA MARQUEZ,
                                                               Chapter 13
           Debtor
  _____________________________________/

                AGREED ORDER GRANTING WELLS FARGO BANK, N.A RELIEF
                              FROM AUTOMATIC STAY

           THIS CASE came on for hearing on May 14, 2019, upon the Motion for Relief from Stay

  filed by Wells Fargo Bank, N.A (Document No. 96). Based upon the record, it is

           ORDERED:

           1.      The Motion (Doc. No. 96) is granted.

           2.      The automatic stay arising by reason of 11 U.S.C. Section 362 of the Bankruptcy

  Code is terminated as to Movant's interest in the following property:

                   REFERENCE NUMBER: 0601295611
                   ALL THAT CERTAIN PROPERTY SITUATED IN THE CITY OF MIAMI
                   IN THE COUNTY OF MIAMI-DADE AND STATE OF FLORIDA AND
                   BEING DESCRIBED IN A DEED DATED 08/10/1998 AND RECORDED
                   08/18/1998 IN BOOK 18238 PAGE 4287 AMONG THE LAND RECORDS
                   OF THE COUNTY AND STATE SET FORTH ABOVE AND
                   REFERENCED AS FOLLOWS: LOT: 26 AND THE SOUTH 20 FT. OF




  PH # 92643                                      1
              Case 14-14846-RAM           Doc 104      Filed 05/31/19     Page 2 of 2



               LOT 27 BLOCK 4, SUBDIVISION THE PINE, PLAT BOOK 5, PLAT
               PAGE 76. PARCEL ID NUMBER: 01-4116-011-0640

               a/k/a 3139 SW 25 ST
               MIAMI, FL 33133



       3.      The automatic stay is modified for the sole purpose of allowing Movant to

complete in rem relief, to take any and all steps necessary to exercise any and all rights it may

have in the collateral, to gain possession of said collateral, to have such other and further in rem

relief as is just, but the Movant shall not obtain in personam relief against the debtor.

       4.      Movant shall not initiate or proceed in any pending foreclosure action for 30 days

from entry of this order.

       5.      Attorney's fees and costs in the amount of $1,031.00 are awarded for the

prosecution of this Motion for Relief from Stay.

                                                ###

Order Submitted By:

Stefan Beuge, Esq., Florida Bar No. 68234
Phelan Hallinan Diamond & Jones, PLLC
2001 NW 64th Street
Suite 100
Ft. Lauderdale, FL 33309
Tel: 954-462-7000 Ext. 56588
Fax: 954-462-7001
Email: stefan.beuge@phelanhallinan.com
FLSD.bankruptcy@phelanhallinan.com

The party submitting the order shall serve a copy of the signed order on all required parties and
file with the court a certificate of service conforming with Local Rule 2002-1(F).




PH # 92643                                         2
